Citation Nr: 1447370	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955.

This case comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is of record.

The Board remanded the case for additional development in June 2009, January 2011, and February 2012.  In an August 2012 decision, the Board denied service connection for sleep apnea, to include as secondary to a service-connected bilateral deviated nasal septum.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a November 2013 Order, the Court remanded the matter for readjudication in accordance with the joint motion.  In September 2014, the Veteran submitted additional evidence with a waiver of RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Pursuant to the joint motion, the Board finds that further development is needed.

The Veteran claims he has suffered from sleep apnea since incurring a nasal fracture in service.  While he acknowledges that he was not clinically diagnosed with sleep apnea until 2000, he and his spouse both claim he has suffered from the disorder since approximately 1955.  In the alternative, the Veteran claims his sleep apnea is related to a service-connected bilateral deviated nasal septum.

In a January 2005 letter, a private physician noted that a review of the medical literature revealed no indisputable evidence of a causal link between sleep apnea and nasal obstruction, but there is strong evidence to suggest that nasal obstructions aggravate obstructive sleep apnea.  In a November 2005 letter, the physician noted that a new book on sleep medicine clearly related nasal obstructions to an increase in the obstructive aspect of obstructive sleep apnea, and concluded that there may be a plausible connection between the Veteran's longstanding history of nasal obstruction and his development of obstructive sleep apnea.

In a July 2006 examination report, a VA examiner diagnosed moderate obstructive sleep apnea and evidence of mild nasal septal deviation with approximately 40 percent nasal obstruction on the right and no nasal obstruction on the left.  The examiner noted that the current literature did not support causation between obstructive sleep apnea and nasal obstruction.  An addendum opinion from the Medical Director of the Dallas VA Medical Center Sleep Medicine Clinic noted that although epidemiology had shown associations between many disorders and obstructive sleep apnea, there had been no credible evidence of causality.

In a May 2007 letter, another private physician noted that the Veteran had marked and severe hypopharyngeal airway narrowing and obstruction, which were almost certainly contributing to the apnea and possibly airflow limitation.

In a February 2011 examination report, the above VA examiner noted that examination with fiberoptic nasal endoscope revealed 0 percent nasal obstruction on both nasal cavities and although previous examinations showed evidence of mucosal edema caused by allergic rhinitis, there was no significant mucosal edema present at the time of the examination.  The examiner noted that the Veteran's recurrent nasal obstruction related primarily to seasonal allergic rhinitis which was an inflammatory issue, whereas the Veteran's nasal fracture related to an anatomic issue and the two issues were not interrelated.  The examiner noted that the current medical literature did not support a link between sleep apnea and nasal fractures, or sleep apnea and deviated nasal septums.  

In an April 2012 VA examination report, another VA examiner opined that the Veteran's sleep apnea was not a result of the in-service nasal fracture or any other aspect of service, or caused or aggravated by the service-connected bilateral deviated nasal septum.  The examiner explained that the nasal fracture was repaired with good results and showed less than 10 percent nasal obstruction on both sides following surgery.  The examiner noted the Veteran's report of snoring and apneic spells, but stated that there was general ignorance about sleep apnea and its symptoms even among the medical community.  The examiner noted that the true cause of the sleep apnea was the severe hypopharyngeal airway narrowing and obstruction noted in the February 2011 VA examination report.

In a September 2014 report, a private nurse reviewed the Veteran's claims file and opined that his sleep apnea was a continuation of, related to, or aggravated by service, to include a service-connected bilateral deviated nasal septum.  Citing to studies in the medical literature, the nurse stated that a deviated septum with nasal blockage causes upper airway vibration from snoring which causes peripheral nerve damage, which causes upper airway muscle denervation and upper airway collapse, which causes obstructive sleep apnea.  The nurse concluded that the Veteran's deviated septum was a contributing factor in the development of his obstructive sleep apnea.

While the April 2012 examiner provided a negative opinion, that opinion is based on an inaccurate factual premise as the examiner incorrectly cited the February 2011 examination report as noting the cause of the Veteran's sleep apnea.  Thus, the opinion is of reduced probative value.  While the September 2014 nurse provided a positive opinion, that opinion is based on the assumption that the Veteran's deviated septum caused nasal blockage, which caused upper airway vibration from snoring, which caused peripheral nerve damage, which caused upper airway collapse, which caused obstructive sleep apnea.  However, the record indicates that the Veteran's nasal blockage is due to allergic rhinitis.  Moreover, without having examined the Veteran, the assumption and resulting opinion are of limited probative value.  Thus, the Veteran should be provided another VA examination to determine whether sleep apnea is related to, or caused or aggravated by, a service-connected bilateral deviated septum.

Prior to the examination, the AOJ should ask the Veteran to submit any pertinent medical records that are not already of record or identify any health care provider who has treated him for sleep apnea.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to submit any pertinent medical records that are not already of record or identify any health care provider who has treated him for his sleep apnea and provide a release so that VA can seek to obtain those records.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him to assess the nature and etiology of his sleep apnea.  The examiner should review the claims folder and note that review in the report.  The examiner should provide a rationale for all opinions and reconcile them with the pertinent evidence of record, including the statements of the Veteran, his spouse, and his friends with respect to continuity of sleep apnea symptoms since service; the service medical records showing treatment for a nasal fracture; the report of the November 2005 private sleep expert opining as to a possible causal relationship between the Veteran's sleep apnea and a service-connected bilateral deviated nasal septum and indicating that the service-connected disability was likely to aggravate the sleep apnea; the July 2006 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder; the May 2007 private consultation report finding that the Veteran's septum was not displaced, that he had marked and severe hypopharyngeal airway narrowing and obstruction, and that the etiology of the sleep apnea was uncertain; the February 2011 VA examination and opinion indicating that the sleep apnea was less likely than not caused by the service-connected nasal disorder or related to service, and less likely than not aggravated by the service-connected nasal disorder; the April 2012 examination and opinion that the sleep apnea was not a result of the in-service nasal fracture or any other aspect of service, or caused or aggravated by the service-connected bilateral deviated nasal septum; and the September 2014 nurse's opinion that the sleep apnea is a continuation of, related to, or aggravated by service, to include the service-connected bilateral deviated nasal septum.  The examiner should specifically address the following questions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is a result of an in-service nasal fracture or any other aspect of service? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by a service-connected bilateral deviated nasal septum? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened beyond its normal progression) by a service-connected bilateral deviated nasal septum?

3.  Then, readjudicate the claim, with consideration of all evidence added to the claims file since the issuance of the May 2012 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

